DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the Reply and Amendment filed 6/15/2022.
Claims 1-7 and 15-18 (new) are pending.
Previous rejections of the claims under 35 USC 112 and 35 USC 103 are withdrawn or modified in view of the amendments to the claims. New rejections necessitated by the claim amendments are provided below. 
Response to Arguments
Applicant's arguments filed 6/15/2022 have been fully considered but they are not persuasive. 
First applicant notes the inventive concept is “separation of the feed stream by a dividing wall column in this system where a recycle stream is cracked in a separate riser to increase olefins production. . . . required separation can be achieved in a Dividing Wall Column as compared to multiple columns used in the past”. See pg. 12.
In response, Schultz teaches using the same column set claimed in part (1) of the vapor recovery unit and teaches an alternative embodiment comprising (2) a dividing wall column. While the DWC embodiment includes a debutanizer not claimed, such is not excluded in the open apparatus claims. 
Applicant argues Freire Sandes is related to FCC processes for diesel maximization instead of separation by a dividing wall column. Pg. 12. Applicant states Schultz has nothing to do with maximizing diesel and Freire Sandes is entirely about maximizing diesel. Pg. 13 Thus, Applicant argues one would not modify Schultz with Freire Sandes because (i) the different purposes of each art, (ii) Freire Sandes does not specify its naphtha composition and therefore one would not know how the process could be used by others, and (iii) there is no reason to prompt one to combine elements. See pg. 13. Lastly, Applicant points to differences between Freire Sandes and the cited claims, see pg. 13-14, however, the art is not relied upon for these elements in the rejection.
In response, Freire Sandes is merely used to show configuration of recycling light naphtha fraction back to the FCC unit for further conversion. Schultz provides the motivation because the feedstock may have overlapping compounds and Schultz teaches further cracking of the effluent fraction in question. The claims are directed to an apparatus, not method, and such apparatus limitations are taught or rendered obvious by the art as discussed in the rejection below. 
Applicant argues Schultz does not specify the light C5/C6 naphtha product is aromatics free; does not state the light C5/C6 naphtha product is recycled; does not explicitly require aromatics exclusion; and the invention combines debutanizer and splitter into DWC but Schultz uses debutanizer and DWC. 
Schultz teaches the same apparatus, which is capable of separating a non-aromatic overhead stream. With respect to the embodiment including a debutanizer and DWC, the additional column is not excluded in the open claims comprising a DWC. 
Applicant argues Freire Sandes (i) sequential processing of NNE, which isn’t specified as aromatics free; and (ii) when the NNE is recycled, it only recycles a portion and for a different purpose of lift, different than the present purpose. See pg. 15. 
The claims are apparatus claims. Schultz teaches the majority of the apparatus limitations and Freire Sandes is merely used to teach configuring the recycle of the light product stream to the FCC reactor.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 15, and 17 recite the limitation “additional product stream of heavy naphtha” but it is unclear how this fits in the apparatus claims. Claims 2-7, 16, and 18 which depend from claims 1, 15, or 17 are similarly rejected. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-6, 15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schultz (US 2008/0081937) in view of Freire Sandes (US 2014/0034551).
With respect to claims 1 and 15, Schultz teaches a catalytic cracking apparatus including a reactor 214, main fractionator 222, and vapor separation system comprising a compression section 224, stripper 262, debutanizer 270 and naphtha separation column or divided wall column 280 (Figure; 0032-0043). Schultz teaches the apparatus units making up the system of claim 1 (1) and (2). With respect to (2), Schultz includes an additional debutanizer upstream of the DWC, but such is not excluded in the open claims. 
The reactor (0025; 0032) is adapted to receive a feed. The specific feedstock claimed is a process limitation, and the apparatus need merely be capable of processing such (Schultz teaches processing a heavy oil including vacuum gas oil to produce a product stream comprising light and heavy paraffinic hydrocarbons, naphthenic, aromatics, and olefins (0014-0016).)
A main fractionator 222 is configured for receiving and fractionating the product effluent (0014; 0032). The fractionator 222 includes a series of lines for withdrawing products including gases (including fuel gas and C3/4 and light naphtha), a heavier naphtha side product stream, and a fractionator liquid product (0032-0033; 0036). The main fractionator is not a novel apparatus is capable of fractionating a number of product fractions as desired, including those specific claimed fractions (claims 1, 15, 17).
A vapor separation system is taught including a compression section 224 (i.e. wet gas compressor), a primary absorber 240, a sponge absorber 246 (0034-0035). The VRU receives vapor effluent from the main fractionator which includes both gases and naphtha as shown by the downstream products separated after compression. The VRU further includes a stripper 262, debutanizer 270, and splitter or dividing wall separation column 280 separates C5/C6- stream, a C7-C8 aromatics for aromatic recovery, and heavier hydrocarbons (0043). The column is capable of operating to produce an aromatics-free C5/6 fraction overhead. 
A gasoline blending zone for blending the heavy fraction from the final column (0015; 0049). The system would be capable of passing the gasoline stream where desired, including further treatment where needed, blending/storage, or use. 
Schultz teaches wherein the feed may include naphtha and produces olefins and teaches wherein C5/C6 product may be further cracked to produce C2/C3 olefins (0014; 0015). Schultz does not expressly teach wherein the aromatics-free C5/C6-rich product stream from the VRU is configured to recycle to the FCC reactor/regenerator. 
In analogous art, Freire Sandes teaches an FCC system configured to recycle the light naphtha back to the FCC reactor for further cracking (0048; 0113).  
It would have been obvious to one of ordinary skill in the art at the time of filing to configure the apparatus of Schultz to recycle the C5/C6 stream back to the reactor for further cracking because the feed cracked may include C5/C6, the C5/6 effluent may be further cracked, and because it is known in the art to configure the recycle of light naphtha back to the FCC unit as shown in Freire Sandes. 
With respect to claim 2, 3, 5, 6 and 17, where the naphtha splitter column or DWC further comprises a bottoms product stream which may be directed to further processing or product recovery as desired (0046). Note the apparatus claim only claims the product stream and not the hydrotreating unit. Schultz teaches the bottoms product stream which may be passed to blending zone or other processing or product recovery unit (0046-0049). Thus, the system would be capable of passing the gasoline stream where desired, including further treatment where needed, blending/storage, or use. 

Claims 4, 7, 16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schultz (US 20080081937) and Freire Sandes (US 20140034551) as applied to claims 1, 5, 15, and 17, further in view of Van Der Sluis (US 6,504,038).
With respect to claims 4, 7, 16 and 18, Schultz teaches a stream of C3-4 from the debutanizer 270 are taken overhead and passed for further treatment or processing by means known in the art (0041). Van Der Sluis teaches processing a debutanized overhead stream in a depropanizer to produce “where it is separated into butane stream 23 and a C3 stream 24, mainly consisting of propane and propene” (Figure 2; col. 4, line 36+). Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to send an overhead C3/C4 product stream to a depropanizer as taught in Van Der Sluis to further separate the debutanizer overhead product as known in the art. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brandi Doyle whose telephone number is (571)270-1141. The examiner can normally be reached Monday-Friday, 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on (571)272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI M DOYLE/Examiner, Art Unit 1771     
                                                                                                                                                                                                   /PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771